Morton, J.
Under the complaint, the defendant could be convicted of two sales, and no more. The jury were instructed by the court to disregard all evidence of any sales except those relied on by the district attorney. It is to be presumed that they followed the instructions. It was within the discretion of the court to permit the district attorney to elect upon which sales he would rely. Commonwealth v. Bennett, 118 Mass. 443, 453.
The motion in arrest of judgment is disposed of by the case of Commonwealth v. Taber, ante, 5. Exceptions overruled.